                 Case 1:19-cv-09061-JPO Document 27 Filed 10/02/20 Page 1 of 4




(212) 373-3543

(212) 492-0543

agordon@paulweiss.com



       October 2, 2020


       By ECF

       The Honorable J. Paul Oetken
       U.S. District Court, Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, NY 10007

        Energizer Brands, LLC v. Duracell U.S. Operations, Inc., No. 1:19-cv-09061 (JPO) (S.D.N.Y.)

       Dear Judge Oetken:

                      We represent Defendant and Counterclaim-Plaintiff Duracell U.S. Operations,
       Inc. (“Duracell”) in the above-captioned action. We write pursuant to Rule 4(C) of Your
       Honor’s Individual Practices in Civil Cases and Rule 26(c) of the Federal Rules of Civil
       Procedure. In particular, we are requesting a stay of discovery related to the claims of Plaintiff
       and Counterclaim-Defendant Energizer Brands, LLC (“Energizer”), pending a ruling on
       Duracell’s motion to dismiss Energizer’s claims, which was filed earlier this week. Granting a
       stay pending this decision will not prejudice Energizer whatsoever and will help the parties avoid
       unnecessary and costly discovery should some or all of Energizer’s claims be dismissed.

          I.      Background, Energizer’s Claims, and Duracell’s Motion to Dismiss

                      Duracell and Energizer are competitors that occupy the number one and number
       two spots, respectively, in the U.S. household battery market. In 2019, Duracell launched
       Duracell Optimum batteries, a new premium, high-performing alkaline battery. Energizer
       commenced this action by filing a Complaint (ECF No. 1) on September 30, 2019—nearly one
       year ago—alleging that certain advertising for Duracell Optimum AA and AAA batteries is false
       and misleading. Energizer waited several months before serving its complaint. Duracell then
       filed its Answer and Counterclaims on April 20, 2020 (ECF No. 16), followed by a motion for
       judgment on the pleadings on July 27, 2020 (ECF No. 18). That motion was fully briefed on
       August 17, 2020. (ECF No. 22).

                  Nearly a month after Duracell’s motion was fully briefed, Energizer filed an
       Amended Complaint (“Am. Compl.”) on September 15, 2020. (ECF No. 23). Earlier this week,
          Case 1:19-cv-09061-JPO Document 27 Filed 10/02/20 Page 2 of 4



                                                                                             2


Duracell again moved to dismiss Energizer’s Amended Complaint pursuant to Fed. R. Civ. P.
12(b)(6).

                Energizer’s Amended Complaint principally alleges that two statements made by
Duracell in its advertising for Duracell Optimum batteries—“Extra Life | Extra Power” and “both
is better than not both”—are false and misleading. But as Duracell shows in its motion to
dismiss, Energizer’s claims fail as a matter of law because the advertising statements they
challenge are mere puffery and thus nonactionable under state and federal false advertising law.
The plain vanilla phrases “Extra Life | Extra Power” and “both is better than not both” are
subjective statements expressed in broad, vague and commendatory language that cannot be
proven either true or false, and no reasonable consumer would understand these statements as
concrete factual representations upon which he or she could rely. They therefore cannot provide
the basis for a false advertising cause of action. Indeed, as Duracell shows in its motion to
dismiss, numerous courts in this Circuit and elsewhere have recognized substantially similar
advertising claims as nonactionable puffery, including in evaluating past Duracell advertising
claims.

   II.     A Stay of All Discovery Pending Resolution of
           Duracell’s Motion to Dismiss is Warranted

                 Rule 26(c) of the Federal Rules of Civil Procedure permits a district court to stay
discovery upon a showing of “good cause.” Fed. R. Civ. P. 26(c)(1); see also Normand v. Bank
of NY Mellon, No. 16-cv-212 (S.D.N.Y. Apr. 12, 2016) (ECF 31) (Oetken, J.); Niv v. Hilton
Hotels Corp., No. 06-cv-7839, 2007 WL 510113, at *1 (S.D.N.Y. Feb. 15, 2007). “Good cause
may be shown where a party has filed a dispositive motion, the stay is for a short period of time,
and the opposing party will not be prejudiced by the stay.” Boelter v. Hearst Commc’ns, Inc.,
No. 15-cv-3934, 2016 WL 361554, at *4 (S.D.N.Y. Jan. 28, 2016) (quoting Spencer Trask
Software & Info. Servs., 206 F.R.D. at 368). Courts have wide discretion to stay discovery, and
judges in this district routinely find that the filing of a motion to dismiss that will dispose of most
or all of a case is good cause to stay discovery. See, e.g., Patel v. N.Y. Life Ins. Co., No. 11-cv-
4895, 2011 WL 6778545, at *1 (S.D.N.Y. Dec. 20, 2011) (Oetken, J.); Picture Patents, LLC v.
Terra Holdings LLC, No. 07-cv-5465, 2008 WL 5099947, at *2–3 (S.D.N.Y. Dec. 3, 2008); Niv,
2007 WL 510113, at *1; Johnson v. NYU Sch. of Educ., 205 F.R.D. 433, 434 (S.D.N.Y. 2002);
Spencer Trask Software & Info. Servs. LLC v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y.
2002); Anti-Monopoly Inc. v. Hasbro, Inc., No. 94-cv-2120, 1996 WL 101277, at *3–5
(S.D.N.Y. Mar. 7, 1996); Am. Booksellers Ass’n, Inc. v. Houghton Mifflin Co., No. 94-cv-8566,
1995 WL 72376, at *1 (S.D.N.Y. Feb. 22, 1995).

                In considering a request to stay discovery pending a dispositive motion, courts in
this Circuit consider “1) whether a defendant has made a strong showing that the plaintiff’s claim
is unmeritorious, 2) the breadth of discovery and the burden of responding to it, and 3) the risk of
unfair prejudice to the party opposing the stay.” Spinelli v. Nat’l Football League, No. 13 CIV.
7398 (RWS), 2015 WL 7302266, at *2 (S.D.N.Y. Nov. 17, 2015). Each of these factors favor
granting Defendants’ request for a stay of discovery in this case.
          Case 1:19-cv-09061-JPO Document 27 Filed 10/02/20 Page 3 of 4



                                                                                                    3


                First, for the reasons described above and in its earlier-filed motion to dismiss,
Duracell is likely to prevail in dismissing Energizer’s Amended Complaint in its entirety, thus
eliminating the need for discovery into Energizer’s claims. A stay is therefore warranted
because “the viability of the Plaintiff’s claims is in at least some doubt pending the resolution of
the motion[] to dismiss” See id.; see also Boelter, 2016 WL 361554, at *5 (“Although the Court
will not predict the outcome of Defendant’s motion, an initial review of the arguments presented
in its support suggest that none are frivolous and, because succeeding on each argument alone
may warrant dismissal of Plaintiff’s entire complaint, ordering discovery to proceed at this time
would result in an excessive burden on Defendant.”) (emphasis added).

                Second, Energizer has served Duracell with two sets of document requests, with
over 70 distinct requests relating to its claims seeking documents and emails from over five years
touching on broad categories of competitively sensitive information regarding Duracell’s
proprietary technology, the performance of its batteries, the development of advertising for those
batteries, and consumer perception of both the batteries and the advertising. Responding to
many of these requests will require Duracell to collect and review potentially tens of thousands
of emails and other documents, all in relation to claims that may not survive its motion to
dismiss.1 A short stay pending a decision on the motion to dismiss is thus more efficient as it
will limit “the scope of the parties’ inquiry to claims that have been established as potentially
viable.” Spinelli, 2015 WL 7302266, at *2.

                Finally, the requested stay will not prejudice Energizer. The stay would be short
in duration, Duracell has preserved potentially discoverable documents and has no reason to
believe that any key witnesses will become unavailable. See Integrated Systems and Power, Inc.
v. Honeywell Intern., Inc., 2009 WL 2777076, at *1 (S.D.N.Y. Sept. 1, 2009) (a stay pending
resolution of a motion to dismiss would “likely delay the commencement of discovery for only a
few months” and “will therefore not prejudice the plaintiff to any degree”). A short delay to
allow the Court to determine if any of Energizer’s claims will go forward will therefore not
impact Energizer’s ability to prosecute its claims, assuming any remain.

                Energizer also cannot credibly claim that it has a pressing need to move forward
with discovery at this point since it delayed serving Duracell with its initial Complaint for over
four months and then waited to file its Amended Complaint until seven weeks after Duracell
served its motion for judgment on the pleadings, and nearly a month after that motion was fully
briefed. At this point, it has been nearly a year since Energizer initiated this lawsuit, and neither
party has produced a single document. Waiting a few more months in order to allow the Court to
determine if any of Energizer’s claims are viable will not cause Energizer any prejudice, but
instead will merely maintain the status quo. See Smith v. Wright, No. 9:06-CV-00401 FJS, 2011
WL 4902860, at *16 (N.D.N.Y. Aug. 31, 2011) (“[T]here is no indication that plaintiff has
sought to commence discovery in the last six months. It therefore appears unlikely that prejudice
will result from staying discovery pending the final determination of this motion.”), report and

1
    Energizer’s discovery on its claims regarding Duracell Optimum batteries is not relevant to Duracell’s
    counterclaims regarding Energizer MAX batteries, and thus staying discovery on Energizer’s claims will not
    impact Energizer’s ability to defend against Duracell’s counterclaims.
         Case 1:19-cv-09061-JPO Document 27 Filed 10/02/20 Page 4 of 4



                                                                                          4


recommendation adopted, No. 9:06-CV-401 FJS/DEP, 2011 WL 4458770 (N.D.N.Y. Sept. 23,
2011).

                                 *              *               *

                We conferred in good faith with Energizer’s counsel about the relief sought in this
letter-motion, and they informed us they would oppose. For the reasons stated, Duracell
respectfully asks that this Court stay discovery into Energizer’s claims pending resolution of
Duracell’s motion to dismiss and vacate the discovery deadlines set forth in the Civil Case
Management Plan and Scheduling Order (ECF No. 17) with respect to discovery into Energizer’s
claims, and to schedule an informal conference to address the issue.

                                             Respectfully submitted,

                                              /s/ Andrew Gordon
                                             Andrew Gordon
cc: Counsel of Record (by ECF)
